Citation Nr: 1308656	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  12-07 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of compensation benefits in the amount of $52,820.00.


(Issues of entitlement to service connection for multiple disabilities and increased ratings for several service-connected disabilities are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1977 and from September 1979 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision from the Committee on Waivers of and Overpayments in Minnesota, which determined that the Veteran had not filed a timely waiver of the overpayment.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the VA Form 9, Appeal to the Board, received in March 2012, the Veteran indicated he wanted a hearing before the Board at a local VA office.  No hearing has been scheduled.  As the Regional Office schedules Travel Board hearings, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

The RO shall schedule the Veteran for a Travel Board hearing.  Notification of the date and time of the hearing shall be sent to the Veteran at his latest address of record as well as to his attorney.  After the hearing or after the Veteran's failure to appear for the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



___________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

